COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
  CITY OF EL PASO D/B/A                                         No. 08-18-00127-CV
  EL PASO WATER UTILITIES,                       §
                                                                     Appeal from
                        Appellant,               §
                                                             County Court at Law No. 7
  v.                                             §
                                                              of El Paso County, Texas
  MESHAWN PARKER,                                §
                                                                (TC # 2018DCV0713)
                        Appellee.                §

                                MEMORANDUM OPINION

       The City of El Paso d/b/a El Paso Water Utilities has filed a motion to dismiss its appeal.

See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal. Appellee’s motion to

dismiss is denied as moot. Costs of the appeal are taxed against Appellant. TEX.R.APP.P. 42.1(d).


September 26, 2018
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.